UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 18, 2011 PIONEER SOUTHWEST ENERGY PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 001-34032 26-0388421 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5205 N. O'Connor Blvd., Suite 200, Irving, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(972) 444-9001 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 2.02.Results of Operations and Financial Condition Explanatory note: Pioneer Southwest Energy Partners L.P. (the "Partnership") presents in this Item 2.02 certain information regarding the impact of changes in the fair values of its derivative instruments on the results of operations for the three and nine months ended September 30, 2011 and certain other information regarding its derivative instruments. The following table summarizes non-hedge net derivative gains and losses that the Partnership expects to record in its earnings for the three and nine months ended September 30, 2011: DERIVATIVE GAINS, NET (in thousands) Three Months Ended September 30, 2011 Nine Months Ended September 30, 2011 Noncash changes in fair value: Oil derivative gains $ $ NGL derivative gains Gas derivative gains Total noncash derivative gains Cash settled changes in fair value: Oil derivative losses NGL derivative losses Gas derivative gains Total cash derivative losses, net Total derivative gains, net $ $ 2 Item 7.01Regulation FD Disclosure The following table presents the Partnership's open commodity derivative positions as of October 14, 2011: Twelve Months Ending December 31, Fourth
